Citation Nr: 1542099	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-49 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for right great toe injury.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945 and from September 1950 to February 1952.  The Veteran died in September 2009.  The Appellant is the Veteran's surviving spouse and has been substituted as the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an April 2010 rating decision of the RO in St. Paul, Minnesota.  Jurisdiction of these matters is with the RO in Oakland, California.  

In a June 2014 supplemental statement of the case, the RO recognized the appellant as the substitute claimant in the place of the Veteran.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

In May 2015, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


The issues of entitlement to service connection for the cause of the Veteran's death and for a compensable rating for malaria are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The competent evidence of record is at least in equipoise as to whether bilateral hearing loss and tinnitus are related to active service.

2.  A right great toe disability is at least as likely as not related to an injury during service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

3.  The criteria for service connection for a right great toe injury have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

As the claims for service connection for bilateral hearing loss and for tinnitus are granted, the Board finds that any error related to VA's duties to notify and assist with regard to those claims is thereby made moot by this fully favorable decision.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the claim for service connection for a right great toe injury, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that it applies, the appellant was provided with notice regarding Dependency and Indemnity Compensation and the criteria for service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The Board acknowledges that a VA medical opinion specifically regarding to the claimed right great toe injury has not been obtained.  However, the Board finds that a VA opinion is not necessary in order to decide that issue.  The service medical records are negative for any complaints of or treatment for the claimed disability.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to the claimed disability in service, and there is no duty to provide a VA medical examination, particularly where the Veteran is not available.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  The Board also finds that the weight of the evidence demonstrates no chronic or unremitting symptoms of the claimed disability in service and no continuity of symptoms of the claimed disability since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA is not required to provide assistance to a claimant if no reasonable possibility exists that assistance would aid in substantiating the claim); 38 C.F.R. § 3.159(d) (2015) (VA can discontinue assistance where there is no reasonable possibility that further assistance would substantiate the claim). 

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 2013). 

In each case where a Veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

With respect to combat Veterans, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in service, and shall resolve every reasonable doubt in favor of the Veteran.  Service connection of the injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  The statute does not establish service connection for a combat Veteran.  It aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish a claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563 (1996); Kessel v. West, 13 Vet. App. 9 (1999).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015).

Service personnel records verify the Veteran's status as a combat veteran, specifically indicated by his receipt of the Combat Infantryman Badge (CIB).  38 U.S.C.A. § 1154(b) (West 2014). 

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The appellant contends that the Veteran's hearing loss and tinnitus were the result of acoustic trauma during active duty service.  

The Veteran received of the Combat Infantry Badge, which signifies that he engaged in combat with the enemy during service.  VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6,257 (2000).  Therefore, his account of noise exposure during service is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  As a combat Veteran, the Veteran is entitled to have his statements regarding some events in service accepted.  Accordingly, the Board concedes acoustic trauma exposure in service.

Audiometric testing performed in August 2008 showed that the Veteran had bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385 (2015).

The Board will now turn to the issue of whether bilateral ear hearing loss and tinnitus are related to noise exposure during service.

An October 2006 private medical record notes that the Veteran complained of trouble hearing, tinnitus, and fullness.  He provided a history of military noise exposure.  He was assessed with bilateral sensorineural loss.  

In a November 2007 claim for VA benefits, the Veteran asserted that he was a radio operator and was trained on all the normal weapons with no hearing protection.  When landing in New Guinea in 1944, he went right into heavy combat and was exposed to a great deal of auditory trauma.  He arrive in the Philippines in January 1945 and was exposed to artillery, small arms fire, air bombardment, and mortars.  He developed tinnitus and some temporary hearing loss during that time and he continued to have the tinnitus and then had significant hearing loss.  

An April 2008 VA audiology examination report shows that the Veteran complained of decreased hearing and difficulty articulating.  During service, he had noise exposure from mortars, artillery, and aircraft and after service he had occupational noise exposure from aircraft engines for 22 years.  The Veteran provided a history of bilateral tinnitus since he was in the Army.  Audiometric results showed that the Veteran had hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385 (2015).  The VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not due to noise exposure in service and more likely than not due to multiple medical problems and ototoxic medications.  The examiner stated that opinion was based on claims file, case history, and configuration of the audiogram.   

In November 2007 and 2008 letters, T. Alan, M.D., stated that the Veteran had auditory trauma from loud cannon fire, bombings, and gun fire.  He developed tinnitus and temporary hearing loss likely associated from that trauma. Dr. Alan opined that all of the problems were the result of the Veteran's service during World War II and the Korean War.  

In an October 2009 letter, Dr. Alan stated that the Veteran had chronic hearing loss from exposure to gunfire in the war during service.  

In this case, against the claim is the April 2008 VA audiology opinion that it was less likely than not that his bilateral hearing loss and tinnitus were related to service. However, that negative opinion does not show adequate acknowledgement of the Veteran's combat service or of his lay account of onset of hearing loss and tinnitus in service and continuity of problems since then.  Therefore, the opinion cannot be found adequate and dispositive.  Upon close consideration of the entire record, the Board finds credible the Veteran's account of bilateral hearing loss and tinnitus beginning in service and continuing since then and that the November 2008 and October 2009 private opinions are probative evidence in favor of a conclusion that that the Veteran's hearing loss is due to "auditory trauma" in service.   At the very least, the Board finds that the balance of positive and negative evidence is at least in equipoise.  Resolving all reasonable doubt remaining in favor of the appellant, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Great Toe Injury

In June 1946, the Veteran submitted a claim for service connection for malaria and diarrhea.  In August 1952, the Veteran submitted a claim for service connection for diarrhea, dysentery, pain in stomach, and malaria.  There was no mention of a right toe disability in either of these claims for VA benefits.  

The service medical records include a May 1947 physical examination report showing that the Veteran's spine and extremities (bones and joints, muscles, tendons, deformity, old fracture, flat foot, etc.) were evaluated as normal.  Various notations as to marks and scars on the body were noted, but nothing was noted on the toes.  A September 1950 report of medical examination was negative for any findings of the extremities, to include the feet, which was marked as no significant abnormality.  Personal history noted malaria in 1944, but no mention of a right great toe injury.  On contemporaneous self-report of medical history, the Veteran indicated that he had never had foot trouble.  When asked if the Veteran had accident or injuries other than those listed above, the Veteran reported a bus accident in January 1943 with an injury to his vocal cord.  There was no mention of a right great toe injury from the first period of service.  A February 1952 medical examination report shows that the Veteran's feet were evaluated as clinically normal.  

VA treatment records from September 1952 are negative for complaints, findings, or diagnosis specific to the right great toe. 

An August 2003 radiographic examination of the right great toe revealed mild degenerative changes.  

A May 2007 private medical record noted that the Veteran was complaining of right great toe pain.  It was noted that apparently was an old war injury when a heavy object fell onto the right great toe, the Veteran stated in January of 1945, and he had problems with that ever since.  The impression was right great toe pain.  

A June 2007 VA podiatry record noted that the Veteran stated he had an injury to his right big toe and toenail on active duty in 1945.  Since that time the big toe hurt.  The impression was diabetes mellitus, type II, with peripheral neuropathy and painful big toes of the right foot, possibly from cold injury during World War II.  An April 2007 VA medical record noted an impression of right lower extremity pain secondary to congestive heart failure exacerbation.  

In November 2007, the Veteran submitted a claim for service connection for a right foot injury.  He asserted that he injured his right big toe while in the Philippines during combat.  He dropped a mortar plate from a 4.2 chemical mortar on it and lost the toe nail.  He stated that he had many problems with that toe since that time.  

In a November 2007 letter, T. Alan, M.D., stated that the Veteran had chronic foot pain after a 4.2 inch chemical mortar base plate was dropped on the right foot during the combat of World War II.  Dr. Alan opined that the problem was the result of the Veteran's service during World War II and the Korean War.  

A November 2008 private medical record notes that the Veteran was seen for followup of right foot pain.  He was assessed with atherosclerosis of the extremities, paronychia of the toe(s), onychomycosis, and metatarsalgia.  The examiner stated that as far as the great toe was concerned, there was distal subungual onychomycosis and a large exostosis which easily could arise from the trauma the Veteran apparently sustained during combat.  

In a November 2008 letter, T. L. Basso, D.P.M. stated that he had been asked to render an opinion with respect to the Veteran's right great toe, and whether the current condition of numbness and pain are related to an injury sustained during World War II.  Dr. Basso stated that he examined the feet, and the right great toe specifically.  Pursuant to prior trauma, the Veteran demonstrated a very thickened nail that was infected with fungus that was tender and painful.  There was also a large bone spur associated with the distal phalanx which was the end port of the great toe.  Both of these findings very easily arose from trauma sustained during World War II.  The Veteran was in treatment for toenail fungus and the bone spur.  The doctor stated that to be clear, it was more likely than not that toe condition had its etiology in service during World War II.  

An August 2009 Woodland Healthcare Orthopedics/podiatry record noted that the Veteran complained of an injury to his right toe in 1945.  No diagnosis was indicated in the record.  

In an August 2009 letter, the Veteran stated that during the war, in the front line in the Philippines, he was under heavy enemy fire.  As he unloaded a 4.2 inch chemical mortar based plate, it dropped onto his big toe, right foot.  

In this case, the Board finds that the evidence of record shows that it is at least as likely as not that the Veteran injured his right toe during combat during service and developed a disability, which was present during the appeal period and prior to his death, of the right great toe.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a right great toe injury is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a right great toe injury is granted.


REMAND

With regard to the claim for service connection for the cause of the Veteran's death, the appellant has submitted private medical opinion evidence in support of her contentions.  In a November 2008 letter, Dr. Alan stated that while serving in the war, the Veteran contracted malaria and was treated.  Subsequent treatment and his prior infection likely contributed to his ongoing lower extremity pain.  In a July 2012 letter, P. C. Riggle, M.D., stated that he was asked to review the Veteran's medical records and he opined that the Veteran had a history of severe malaria that may have contributed to severe congestive heart failure.  While those private opinions are favorable, they are speculative in nature, are conclusionary, and lack any rationale.  Because of the deficiencies in the private opinions of record, the Board finds that a remand is warranted to obtain an opinion whether the Veteran's service-connected malaria contributed substantially or materially to cause his death.   

Regarding the claim for a compensable rating for malaria, the appellant asserts that the Veteran had active malaria or residuals of malaria as demonstrated by chills, general malaise, body aches, and liver and kidney conditions.   On remand, an opinion is warranted as to whether the Veteran had active malaria or residuals of malaria and the severity.
 
The Board also notes that the death certificate shows that the Veteran was at Woodland HealthCare when he died in September 2009.  However, the terminal treatment records are not associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Appellant and request that she submit or authorize the release of all treatment records from Woodland HealthCare dated from July 2008 until the Veteran's death in September 2009.  

2.  Obtain an opinion from an appropriate VA medical specialist as to the etiology of the cause of the Veteran's death and whether the evidence shows that the Veteran had active malaria or any residuals of malaria prior to his death.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a complete rationale, with citation to relevant medical findings and pertinent medical literature, for the opinion provided.  The examiner is requested to address the following:

(a) The examiner is requested to review the records and determine whether there was evidence of active malaria or any residuals of malaria prior to the Veteran's death.  The examiner should state whether there were  residuals such as liver or spleen damage and, if so, the nature and extent of any residuals. 

(b) The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that service-connected malaria, posttraumatic stress disorder, bilateral hearing loss, and/or tinnitus caused or contributed substantially or materially to the Veteran's death, aided or lent assistance to produce death, or hastened his death.  In providing the opinion, the examiner is requested to discuss the November 2008 and July 2012 private medical opinions.

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that congestive heart failure, chronic ischemic heart disease, right pleural effusion, or abdominal aortic aneurysm with stent placement in bypass graft, that caused or contributed to the Veteran's death are at least as likely as not (50 percent probability or greater) related to service or were caused or aggravated by any service-connected disability.

3.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


